

BANK OF AMERICA, N.A.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
One Bryant Park
New York, NY 10036
DEUTSCHE BANK TRUST COMPANY
AMERICAS 
DEUTSCHE BANK AG CAYMAN ISLANDS
BRANCH
DEUTSCHE BANK SECURITIES INC. 
60 Wall Street
New York, NY 10005


JPMORGAN CHASE BANK, N.A.
J.P. MORGAN SECURITIES LLC 
383 Madison Avenue
New York, NY 10179


May 29, 2012
BOYD GAMING CORPORATION
3883 Howard Hughes Parkway, Ninth Floor
Las Vegas, Nevada 89169
Attention: Josh Hirsberg,
Senior Vice President, Chief Financial Officer and Treasurer
UBS SECURITIES LLC
299 Park Avenue
New York, NY 10171


UBS LOAN FINANCE LLC
677 Washington Boulevard
Stamford, CT 06901
Project Florida
Ladies and Gentlemen:
Reference is made to that certain Commitment Letter, dated May 16, 2012 (the
“Commitment Letter”), among Bank of America, N.A. (“Bank of America”), Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or its designated affiliate,
“Merrill Lynch” and, together with Bank of America, “BofAML”), Deutsche Bank
Trust Company Americas (“DBTCA”), Deutsche Bank AG Cayman Islands Branch
(“DBCI”), Deutsche Bank Securities Inc. (“DBSI” and together with DBTCA and
DBCI, collectively, “DB”), JPMorgan Chase Bank, N.A. (“JPMCB”) and J.P. Morgan
Securities LLC (“JPMS” and, together with JPMCB, “JPM” and, together with BofAML
and DB, the “Commitment Parties”) and Boyd Gaming Corporation (“you” or “Boyd”),
regarding the Transaction (as defined in the Commitment Letter) described
therein. Capitalized terms used in this letter agreement but not defined herein
are used with the meanings assigned to them in the Commitment Letter.




1.    Additional Commitment Parties.
(a)     The Commitment Parties and you agree that, pursuant to Section 1 of the
Commitment Letter and notwithstanding anything to the contrary contained
therein, (i) you hereby appoint UBS Securities LLC (“UBSS”) as a joint arranger
and joint bookrunning manager for the loans under the Target Senior Credit
Facilities, and UBSS hereby accepts such appointment, and (ii) UBS Loan Finance
LLC (“UBSLF” and together with UBSS, “UBS”) agrees to provide (a) $10 million of
the principal amount of the Target Revolving Credit Facility under the Target
Senior Credit Facilities and (b) 7 1/2% of the principal amount of the Target
Senior Term Loan Facility.  Upon the effectiveness of this letter agreement, (i)
the commitments of each of Bank of America and JPMCB will be reduced (a) with
regard to the Target Revolving Credit Facility by $5 million and $5 million,
respectively, and (b) with regard to the Target Senior Term Loan Facility by 3
3/4% and 3 3/4%, respectively, (ii) each of UBSS and UBSLF shall constitute a
“Commitment Party”, (iii) UBSLF shall constitute an “Initial Target Senior
Lender”, and (iv) UBSS shall constitute a “Target Senior Lead Arranger”, in each
case under the Commitment Letter and the Fee Letter.
(b)     The Commitment Parties and you agree that (i) you hereby appoint UBSS as
a joint arranger and joint bookrunning manager for the loans under the Target
Bridge Facility, and UBSS hereby accepts such appointment, and (ii) UBSLF agrees
to provide 7 1/2% of the principal amount of the Target Bridge Facility.  Upon
the effectiveness of this letter agreement, (i) the commitments of each of Bank
of America and JPMCB will be reduced by 3 3/4% and 3 3/4%, respectively, (ii)
UBSLF shall constitute an “Initial Target Bridge Lender”, and (iii) UBSS shall
constitute a “Target Bridge Lead Arranger”, in each case under the Commitment
Letter and the Fee Letter. The commitments with respect to the Facilities are
set forth on Schedule A.
2.    Conditions Precedent.
You agree that the funding of the Target Credit Facilities and any Target Bridge
Facility shall be subject to the conditions set forth in the Commitment Letter
(including the consummation of the Acquisition).
3.    Miscellaneous.
This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York without regard to principles of conflicts of
law to the extent that the application of the laws of another jurisdiction would
be required thereby. This letter agreement is deemed incorporated into, and
governed by all of the terms of the Commitment Letter including, without
limitation, the confidentiality provisions included in the Commitment Letter.
Except as expressly modified above, the provisions of the Commitment Letter, as
modified by this letter, shall remain in full force and effect. Each reference
in the Commitment Letter to the Commitment Letter shall mean and be a reference
to the Commitment Letter as modified hereby. Each reference in the Commitment
Letter and the Fee Letter to the Fee Letter shall mean and be a reference to the
Fee Letter as modified hereby. This letter may be executed in two or more
counterparts, each of which, when so executed and delivered, will be deemed to
be an original, and taken together, will constitute one and the same instrument.
Please indicate your acceptance of the terms hereof by signing in the
appropriate space below.


[Remainder of this page intentionally left blank]




 
Very truly yours,


BANK OF AMERICA, N.A.




By:    
   Name: 
   Title:


 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED




By:    
   Name: 
   Title:





 
DEUTSCHE BANK TRUST COMPANY AMERICAS




By:    
   Name: 
   Title:


By:    
   Name: 
   Title:




 
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH




By:    
   Name: 
   Title:


By:    
   Name: 
   Title:


 
DEUTSCHE BANK SECURITIES




By:    
   Name: 
   Title:


By:    
   Name: 
   Title:





 
J.P. MORGAN CHASE BANK, N.A.




By:    
   Name: 
   Title:


 
J.P. MORGAN SECURITIES LLC




By:    
   Name: 
   Title:







Accepted and agreed to as of
the date first written above:


BOYD GAMING CORPORATION


by         
    Name: Josh Hirsberg
    Title: Vice President,
Chief Financial Officer and
Treasurer
UBS LOAN FINANCE LLC


By:         
    Name:
    Title:
By:         
    Name:
    Title:


UBS SECURITIES LLC


By:         
    Name:
    Title:
By:         
    Name:
    Title:
Schedule A
    
 
Target Revolving
Credit Facility
Target Senior Term
Loan Facility
Target Bridge Facility
BofAML
$13,750,000
$270,000,000
$118,125,000
DB
12,500,000
200,000,000
87,500,000
JPM
13,750,000
270,000,000
118,125,000
UBS
10,000,000
60,000,000
26,250,000
Total
$50,000,000
$800,000,000
$350,000,000

Upon effectiveness of this letter agreement, the commitments under the
Commitment Letter shall be as set forth in the table below.

    #PageNum#